





CITATION:
R. v. Oladimeji, 2012
          ONCA 19



DATE: 20120111



DOCKET: C54066



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Doherty and Goudge JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Olayikanmi Oladimeji



Appellant



Andrew Furgiuele, for the appellant



Scott Latimer, for the respondent



Heard:  January 10, 2012



On appeal from the sentence imposed by Justice J.C. Moore of
          the Ontario Court of Justice dated July 15, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The trial judge misapprehended the evidence.  This was not an attack on
    a stranger as indicated by the trial judge on three occasions in his reasons. 
    The assault occurred in the course of a drug transaction.

[2]

The misapprehension of the evidence was material to the determination of
    the sentence and constitutes an error in principle.  We must, therefore,
    examine the fitness of sentence afresh.

[3]

This was a serious assault with a weapon (a brick).  The victim suffered
    injuries of some significance.  The appellant has a lengthy record, although
    his longest prior sentence was a one-year term.

[4]

We are satisfied that a sentence of two years, in addition to the four
    months pre-trial custody, is a fit sentence in the circumstances.  The sentence
    is varied accordingly.


